DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, Species A which encompasses claims 1-4, 6-10, 12, 13, 16-18 and 20-27 in the reply filed on 31 May 2022 is acknowledged.
Claims 8 and 9 are withdrawn by the examiner since they are directed to non-elected Species C (Figures 29-36).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 10, 12-13, 16-18 and 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the proximal end of the housing" in line 9 of the page. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the claim recites the limitation “an electrosurgical instrument” in line 10 of the page which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “handheld electrosurgical instrument” in the claim. For purposes of examination, this will be treated as being the same as the previously recited “handheld electrosurgical instrument” in the claim.
Regarding claim 20, the claim recites the limitations “the proximal end of the housing” and “an electrosurgical instrument” which renders the claim indefinite under substantially similar rationale as that applied to claim 1 above.
Claim 21 recites the limitation "the first energy source". There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4, 6-7, 10, 12-13, 16-18, 20 and 22-27 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 12-13, 20-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pathy (US 2014/0293590) in view of Vayser et al. (US 2016/0157920).
Regarding claim 1, Pathy teaches a lighted electrocautery blade assembly (see device 10 and electrocautery blade 14 of Bovie™ tool 12; [0034], Fig. 1) for attachment to a handheld electrosurgical instrument (device 10 and blade 14 are attached to electrosurgical Bovie™ tool 12; [0034]-[0035], Fig. 1) comprising: a) an elongated housing (see elongated housing 16, Fig. 1) having an LED light assembly at a distal end thereof for illuminating a surgical site (see plate 20 and LEDs 18 for illumination of a surgical site; [0039], Figs. 9 and 10); and b) an electrode extending through and mounted within the elongated housing (see electrocautery blade 14 of Bovie™ tool 12 extending through and mounted within housing 10; [0034], Fig. 1) such that a distal end portion of the electrode extends from the distal end of the elongated housing to define an electrocautery blade (see distal end of blade 14 extending from the distal end of housing 10 and to define an exposed electrocautery blade, Fig. 1), wherein the LED light assembly surrounds the electrocautery blade (see plate 20 with LEDs 18 surrounding the blade 14 as shown in Fig. 1, see also Fig. 10) and is powered by a first energy source (see batteries 28; [0051], Fig. 10), and the electrode is powered by a second energy source that is separate and distinct from the first energy source (since the electrode 14 is part of an electrosurgical Bovie™ tool, and there is no disclosed electrical connection between the batteries 28 and blade 14, there must be a second energy source to power the blade that is separate from the batteries 28 for the blade to operate, [0034]). However, Pathy fails to specifically teach wherein a proximal end portion of the electrode extends from the proximal end of the housing to define a connector for electrical coupling with the electrosurgical instrument.
Vayser teaches an illuminated surgical tip (see Figs. 18A-18E) comprising an electrode (see electrode tip 1804, Figs. 18A-18E) extending through and mounted within the illuminated surgical tip such that a distal end portion of the electrode extends from the distal end of the illuminated surgical tip to define an electrocautery blade (see distal end 1806 of electrode 1804 mounted in the illuminated tip [0086], Fig. 18A) and a proximal end portion of the electrode extends from the proximal end of the illuminated surgical tip to define a connector for electrically coupling the electrode tip to the rest of the instrument (see elongate arm 1822 used as a conductor to deliver energy from an energy source to the electrode tip; [0086], Figs. 18A-18B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode as taught by Pathy such that a proximal end portion of the electrode extends from the proximal end of the housing to define a connector for electrical coupling with the electrosurgical instrument in light of Vayser, since the modification would have only produced the predictable result of providing an electrical connection to the energy source for the electrode tip (see Vayser [0086]).
Regarding claim 2, Pathy further teaches wherein the first energy source is at least one battery cell supported within the elongated housing (see batteries 28 supported within the housing 16; [0051], Fig. 10).
Regarding claim 3, Pathy further teaches wherein the first energy source is defined by a plurality of battery cells supported within the elongated housing (see batteries 28 supported within the housing 16; [0051], Fig. 10).
Regarding claim 6, Pathy in view of Vayser teaches the limitations of claim 1, however Pathy fails to teach wherein the second energy source is a source of RF energy connected to the electrosurgical instrument.
Vayser further teaches a power source (see power supply 210, Fig. 2B) wherein the power source provides RF current to the electrode (see [0042]). Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second power source as taught by Pathy to be a RF energy source connected to the electrosurgical instrument in light of Vayser, since the modification would have only provided the predictable result of providing current optimized for coagulating to the electrode (see Vayser [0042]).
Regarding claim 7, Pathy further teaches wherein the first energy source is controlled by a switch operatively associated with the elongated housing and connected to the electrode (see switch or button that the user manually operates, since it is part of lighting device 10 it would also be at least indirectly connected to the electrode, [0062]).
Regarding claim 12, Pathy in view of Vayser teaches the limitations of claim 1, however Pathy fails to teach wherein a medial portion of the electrode is sheathed in an electrically insulating sleeve.
Vayser further teaches a middle section of an electrode blade is covered in a sleeve of insulation (see insulated middle section 1614 of electrode blade 1612; [0070], Fig. 16A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a medial portion of the electrode as taught by Pathy to have been sheathed in an electrically insulating sleeve in light of Vayser, the motivation being to prevent energy leaking out of the electrode along the medial section (see Vayser [0070]).
Regarding claim 13, Pathy in view Vayser teaches the limitations of claim 12, however Pathy fails to teach herein a flange is provided on the medial portion of the electrode for engaging a complementary recess formed within the housing for mounting the electrode within the housing.
Vayser further teaches a flange provided on the medial portion of the electrode (see rounded protrusion 1832 on a medial portion of the electrode; [0086], Fig. 18C) for engaging a complementary recess formed within the illuminated electrode tip for mounting the electrode within the illuminated electrode tip (see “received in a correspondingly shaped recess”; [0086], Figs. 18A-18B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medial portion of the electrode and housing as taught by Pathy to have had a flange provided on the medial portion of the electrode for engaging a complementary recess formed within the housing for mounting the electrode within the housing in light of Vayser, the motivation being to prevent axial movement of the electrode relative to the housing (see Vayser [0086]).
Regarding claims 20-21 and 23-25, Pathy in view Vayser teaches the limitations for these claims under substantially similar rationale as that applied to claims 1-3, 6-7 and 12-13 above.

Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pathy in view of Vayser and in further view of Daniel et al. (US 2013/0197317).
Regarding claim 4, Pathy in view of Vayser teaches the limitations of claim 2, however Pathy in view of Vayser fails to teach wherein the first energy source is charged by the second energy source.
Daniel teaches a detachable light source for an electrosurgical instrument (see [0033]-[0034], Figs. 3A-3B) including batteries (see batteries 310, Fig. 3B) and further including an inductive pickup that is used help to draw power from an active tool such as an electrocautery hand piece to help power the light sources (see [0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the batteries as taught by Pathy in view of Vayser to be charged by the energy source powering the electrode in light of Daniel, the motivation being to provide the additional advantage of more help for powering the light sources (see Daniel [0034]).
Regarding claim 22, the claim is rejected under substantially similar rationale as that applied to claims 4 and 6 above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pathy in view of Vayser and in further view of Jayaraj (US 2012/0101497).
Regarding claim 10, Pathy in view of Vayser teaches the limitations of claim 7, however, Pathy in view of Vayser fails to explicitly teach wherein the switch is located on an outer peripheral surface of the housing for manual actuation.
Jayaraj teaches a surgical device (see Fig. 5A) have an attachment for illumination (see lighting device 400, Figs. 4A-5C) that includes a switch located on an outer peripheral surface of the housing for manual actuation (see button 410 on an outer peripheral surface of expandable body 402; [0040], Figs. 4A-4B, 4D, and 5A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the switch as taught by Pathy in view of Vayser to be located on an outer peripheral surface of the housing for manual actuation in light of Jayaraj, since the modification would have only produced the predictable result of allowing the user convenient access to the switch to turn the light on or off and adjust light intensity (see Jayaraj [0040]).

Claims 16-18 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pathy in view of Vayser and in further view of Greeley et al. (US 2019/0380805).
Regarding claim 16, Pathy in view of Vayser teaches the limitations of claim 1 with Pathy further teaching wherein the LED light assembly includes a plurality of LED light sources supported on a circuit board (see plurality of LEDs 18 positioned on circuit board 20; [0054], Figs. 10 and 13). However, Pathy in view of Vayser does not specifically teach the circuit board 20 as being “printed”.
Greeley teaches an electrosurgical device (see Figs. 1A-1C) including LEDs of light source 124 (see Fig. 2A) positioned on an LED printed circuit board (see [0079], Fig. 1B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit board as taught by Pathy in view of Vayser to have been a printed circuit board supporting the plurality of LEDs in light of Greeley, the motivation being to provide the additional advantage of the chip of board LEDs taking up less space and being bonded directly to the substrate (see Greeley [0079]).
Regarding claim 17, Pathy in view of Vayser teaches the limitations of claim 1, however Pathy in view of Vayser fails to teach wherein a lens is positioned in front of the LED light assembly.
Greeley teaches an electrosurgical device (see Figs. 1A-1C) including LEDs of light source 124 (see Fig. 2A) having a lens positioned in front of the LEDs of light source 124 (see ring lens 120; [0057]-[0059], Fig. 2A-2C). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LED light assembly as taught by Pathy in view of Vayser to have a lens is positioned in front of the LED light assembly in light of Greeley, the motivation being to provide the additional advantage of focusing the light from the light source to illuminate an area around the blade a provide a particular illumination effect (see Greeley [0059]).
Regarding claim 18, Greeley further teaches wherein the lens includes a continuous annular lens surface (see contiguous ring lens 120; [0058], Fig. 2B).
Regarding claims 26 and 27, Pathy in view of Vayser and Greeley teaches the limitations of the claims under substantially similar rationale as that applied to claims 16 and 17 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794